 

Exhibit 10.2

 

ALLAKOS INC.

OUTSIDE DIRECTOR COMPENSATION POLICY

(as Amended and Restated Effective April 1, 2020)

Allakos Inc. (the “Company”) believes that the granting of equity and cash
compensation to its members of the Board of Directors (the “Board,” and members
of the Board, the “Directors”) represents an effective tool to attract, retain
and reward Directors who are not employees of the Company (the “Outside
Directors”).  This Outside Director Compensation Policy (the “Policy”) is
intended to formalize the Company’s policy regarding cash compensation and
grants of equity to its Outside Directors.  Unless otherwise defined herein,
capitalized terms used in this Policy will have the meaning given such term in
the Company’s 2018 Equity Incentive Plan (the “Plan”).  Each Outside Director
will be solely responsible for any tax obligations incurred by such Outside
Director as a result of any equity or cash payments such Outside Director
receives under this Policy.

This Policy was originally adopted and approved June 19, 2018 and became
effective on July 17, 2018.  This Policy, as amended and restated, was approved
on April 8, 2020 and made effective as of April 1, 2020 (the “Effective Date”).

1.

Cash Compensation

Annual Cash Retainer

Each Outside Director will be paid an annual cash retainer of $47,500.  There
are no per‑meeting attendance fees for attending Board meetings.  This cash
compensation will be paid quarterly in arrears on a prorated basis.

Committee Annual Cash Retainer

As of the Effective Date, each Outside Director who serves as the chairman of
the Board or the chairman or a member of a committee of the Board will be
eligible to earn additional annual fees (paid quarterly in arrears on a prorated
basis) as follows:

Chair of the Board:$45,000

Chair of Audit Committee:$20,000

Member of Audit Committee:$10,000

Chair of Compensation Committee:$15,000

Member of Compensation Committee:$7,500

Chair of Nominating and Governance Committee:$10,000

Member of Nominating and Governance Committee:$5,000

For clarity, each Outside Director who serves as the chairman of a committee
will not receive the additional annual fee as a member of the committee.  

 

--------------------------------------------------------------------------------

 

2.

Equity Compensation

Outside Directors will be entitled to receive all types of Awards (except
Incentive Stock Options) under the Plan (or the applicable equity plan in place
at the time of grant), including discretionary Awards not covered under this
Policy.  All grants of Awards to Outside Directors pursuant to this Section 2
will be automatic and nondiscretionary, except as otherwise provided herein, and
will be made in accordance with the following provisions:

(a)Initial Option.  Each person who first becomes an Outside Director on or
following the Effective Date will be granted a Nonstatutory Stock Option to
purchase 15,400 Shares (the “Initial Option”), provided, however, that a
Director who is an Employee (an “Inside Director”) who ceases to be an Inside
Director, but who remains a Director, will not receive an Initial Option.  The
Initial Option will be granted no later than the date of the first Board or
Compensation Committee of the Board (the “Compensation Committee”) meeting
occurring on or after the date on which such individual first becomes an Outside
Director, whether through election by the stockholders of the Company or
appointment by the Board to fill a vacancy.

(b)Annual Option.  On the date of each annual meeting of the Company’s
stockholders (the “Annual Meeting”), each Outside Director will be automatically
granted a Nonstatutory Stock Option to purchase 7,700 Shares (an “Annual
Option”).

(c)No Discretion.  No person will have any discretion to select which Outside
Directors will be granted an Initial Option or Annual Option under this Policy
or to determine the number of Shares to be covered by such Initial Option or
Annual Option, as applicable (except as provided in Sections 5 and 7 below).  

(d)Terms.  The terms and conditions of each Initial Option or Annual Option will
be as follows:

(i)Subject to Section 14 of the Plan and Section 2(e) of this Policy, each
Initial Option will vest as to 1/36th of the Shares subject to the Initial
Option each month following the commencement of the applicable Outside
Director’s service as an Outside Director (the “Vesting Commencement Date”) on
the same day of the month as the Vesting Commencement Date (or if there is no
corresponding day on the last day of the month), in each case subject to the
Outside Director remaining a Service Provider through such date.  

(ii)Subject to Section 14 of the Plan and Section 2(e) of this Policy, each
Annual Option will become fully vested on the earlier of (i) the one-year
anniversary of the date of grant of such Annual Option or (ii) the date of the
next Annual Meeting that occurs following the grant of such Annual Option, in
each case subject to the Outside Director remaining a Service Provider through
such date.

(iii)The term of each Initial Option and Annual Option granted under the Policy
will be ten years, subject to earlier termination as provided in the Plan.

(iv)Each Initial Option and Annual Option granted under the Policy will have an
exercise price per Share equal to 100% of the Fair Market Value per Share on the
grant date.

(e)Change in Control.  In the event of a Change in Control, all of an Outside
Director’s outstanding Awards (including his or her Initial Option and his or
her Annual Options, as applicable) will become fully vested and exercisable (if
applicable) immediately prior to such Change in Control.

 

--------------------------------------------------------------------------------

 

3.

Travel Expenses

Each Outside Director’s reasonable, customary, and documented travel expenses to
Board meetings will be reimbursed by the Company.

4.

Additional Provisions

All provisions of the Plan not inconsistent with this Policy will apply to
Awards granted to Outside Directors.

5.

Adjustments

In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares occurs, the Administrator, in order to prevent diminution or
enlargement of the benefits or potential benefits intended to be made available
under this Policy, will adjust the number of Shares issuable pursuant to Awards
granted under this Policy.

6.

Section 409A

In no event will cash compensation or expense reimbursement payments under this
Policy be paid after the later of (i) the 15th day of the 3rd month following
the end of the Company’s fiscal year in which the compensation is earned or
expenses are incurred, as applicable, or (ii) the 15th day of the 3rd month
following the end of the calendar year in which the compensation is earned or
expenses are incurred, as applicable, in compliance with the “short-term
deferral” exception under Section 409A of the Internal Revenue Code of 1986, as
amended, and the final regulations and guidance thereunder, as may be amended
from time to time (together, “Section 409A”).  It is the intent of this Policy
that this Policy and all payments hereunder be exempt from or otherwise comply
with the requirements of Section 409A so that none of the compensation to be
provided hereunder will be subject to the additional tax imposed under Section
409A, and any ambiguities or ambiguous terms herein will be interpreted to be so
exempt or comply.  In no event will the Company reimburse an Outside Director
for any taxes imposed or other costs incurred as a result of Section 409A.

7.

Revisions

The Board may amend, alter, suspend or terminate this Policy at any time and for
any reason.  No amendment, alteration, suspension or termination of this Policy
will materially impair the rights of an Outside Director with respect to
compensation that already has been paid or awarded, unless otherwise mutually
agreed between the Outside Director and the Company.  Termination of this Policy
will not affect the Board’s or the Compensation Committee’s ability to exercise
the powers granted to it under the Plan with respect to Awards granted under the
Plan pursuant to this Policy prior to the date of such termination.  

 